Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 6/30/2022, claims 5 and 7 have been cancelled, and claims 1-4, 6, 8-19 are pending.
Applicant’s amendments overcome the previous 35 U.S.C. §102(b) rejections and thus those rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-7 of the remarks that Fallin et al teaches a shoulder 54 and does not show a projection as called for by the amended independent claims.  The structure of the shoulder 54 would not be sufficient to function as the structural configuration of the claimed projection.  However, the Examiner respectfully disagrees.  Applicant has not claimed any function for the projection (as discussed on page 6 of the remarks).  This is not recited until claim 14, which is unpatentable under a separate 35 U.S.C. §103 rejection and does not rely upon Fallin et al.  The shoulder 54 of the Fallin et al meets the structural limitations of the claimed projection as presently recited in claims 1 and 11 because the shoulder is formed by the perimeter of slot 52 (wherein the perimeter is annotated in a dashed line in the rejection of claim 1 below).  The projection (54) extends from the perimeter into the slot beginning on the right side of shoulder 54 at the junction of portions 57 and 59, along a length of the perimeter (in the proximal direction to the left) less than a full length of the perimeter (because less than the length of portions 57 and 59 combined), and back to the perimeter on the left side near lip 55.  Therefore, Fallin et al in combination with the other teaching references teach this newly amended limitation of the slot and projection.
Furthermore, the Examiner has cited an additional reference of Firth et al (US 5501672) under the “Pertinent Art” section to teach how projections extending from the perimeter of a slot is old and well known to retard the movement of an axially slidable element.  Using projections in this manner is not considered novel.
Applicant has not argued the rejections of claims 11, 12, 15-18 as being unpatentable over Harris et al in view of Foerster et al or claims 13 and 14 as being unpatentable over Harris et al in view of Foerster et al and Kammerer et al.  Therefore, those rejections are maintained with the addition of the newly amended limitations.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “having” twice in lines 2-3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 are indefinite for depending upon cancelled claim 5.  For examination purposes, the Examiner will interpret claims 6 and 8 as being dependent upon claim 1.
Claims 9 and 10 are rejected for incorporating the same errors by dependency. 
Claim 9 recites “the fin extends into the slot in the hollow elongated shaft”.  There is a lack of antecedent basis for this since no slot has been previously claimed in the hollow shaft.  Amended claim 1 now only requires a slot extending along the hollow elongated shaft and into the lumen but not does require the slot to be in or formed on the hollow elongated shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fallin et al (US 2004/0002734) in view of Torrie et al.
Claim 1. Fallin et al discloses an inserter, comprising: a hollow elongated shaft (18) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen (50) extending therethrough (Fig. 4; [0034]); a sharp point (51) at the distal end of the hollow elongated shaft ([0033]), the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset towards the bottom in Fig. 3A); a handle (16) at the proximal end of the hollow elongated shaft ([0029]); a slot (52) formed by a perimeter and extending along the hollow elongated shaft and into the lumen ([0034], see annotated figure below, wherein the perimeter is defined as the outer edge of the slot and shown by the drawn in dashed line by the Examiner); a projection (54) extending from the perimeter into the slot , along a length of the perimeter less than a full length of the perimeter, and back to the perimeter (Fig. 5; [0034], the projection 54 extends from the perimeter (right side of the projection near intersection of portions 49 and 57), into the lumen and thereby narrowing the width of the slot in portion 59, and back to the perimeter at lip 55 (on the left side of the projection); the length of the projection only extends along portion 59 and not into portion 57, the full length of the perimeter is considered as the length of portions 59 and 57 combined, therefore the projection does not extend along a full length of the perimeter) and a drive shaft (34) ([0036], [0037]).
    PNG
    media_image1.png
    154
    699
    media_image1.png
    Greyscale

Fallin et al discloses the drive shaft (34) is movably disposed around an exterior of the hollow elongated shaft (18) to push and advance the anchors (56, 58) (Figs. 2, 2A; [0036], [0037]) and thus fails to disclose the drive shaft is movably disposed within the lumen of the hollow elongated shaft.
However, in the same field of endeavor, Torrie et al teaches a suture anchor inserter, comprising a hollow elongated shaft (100) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 3, 4; [0106]); a sharp point (108) at the distal end of the hollow elongated shaft, the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (Figs. 3, 4 – tip is eccentric by being offset to the bottom in the figures); a handle (180) at the proximal end of the hollow elongated shaft (Figs. 3-5).  Like Fallin et al, Torrie et al provides a drive shaft (170) for pushing and advancing the anchors (16, 18) disposed within the hollow elongated member (100).  This drive shaft is movably disposed within the lumen of the hollow elongated shaft (Figs. 3, 4; [0109]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fallin et al such that the drive shaft is movably disposed within the lumen of the hollow elongated shaft (as opposed to the exterior as disclosed by Fallin et al) to minimize the profile of the device (by placing the drive shaft within the already existing lumen of the hollow elongated shaft allows the hollow elongated shaft to not add to the exterior diameter of the device).  Further, since both Fallin et al and Torrie et al are directed to suture anchor inserters with a drive shaft movably disposed relative to the hollow elongated shaft to advance the anchors within the lumen of the hollow elongated shaft, it would have been obvious to one of ordinary skill in the art to substitute one known location (around the exterior of the hollow elongated shaft as taught in Fallin et al) with another location (disposed within the lumen of the hollow elongated shaft as taught by Torrie et al) to achieve the predictable result of allowing the drive shaft to move in a manner to advance the anchors within the hollow elongated shaft.  
Claim 2. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses the distal end of the hollow elongated shaft has an oblique face forming the sharp point (Figs. 4-6).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Fallin et al disclose a lever (37) extending from the handle and connected to the drive shaft (Fig. 2; [0037]).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft ([0037]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses at least one anchor (56, 58) is disposed within the lumen, the at least one anchor attached to suture (60) (Fig. 4; [0040], [0048]).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses the at least one anchor comprises a fin (70, 75), wherein the fin extends into the slot in the hollow elongated shaft (Fig. 4; [0042]).
Claim 10. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses moving the drive shaft distally through the lumen drives the at least one anchor toward the distal end of the hollow elongated shaft ([0037]).

Claims 11-13, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fallin et al in view of Torrie et al in view of Foerster et al. 
Claim 11. Fallin et al discloses an inserter, comprising: a hollow elongated shaft (18) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen (50) extending therethrough (Fig. 4; [0034]); a sharp point (51) at the distal end of the hollow elongated shaft, the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset towards the bottom in Fig. 3A); a handle (16) at the proximal end of the hollow elongated shaft; a slot (52) formed by a perimeter and extending along the hollow elongated shaft and into the lumen ([0034], see annotated figure from claim 1, wherein the perimeter is defined as the outer edge of the slot and shown by the drawn in dashed line by the Examiner); a projection (54) extending from the perimeter into the slot, along a length of the perimeter less than a full length of the perimeter, and back to the perimeter (Fig. 5; [0034], the projection 54 extends from the perimeter (right side of the projection near intersection of portions 49 and 57), into the lumen and thereby narrowing the width of the slot in portion 59, and back to the perimeter at lip 55 (on the left side of the projection); the length of the projection only extends along portion 59 and not into portion 57, the full length of the perimeter is considered as the length of portions 59 and 57 combined, therefore the projection does not extend along a full length of the perimeter), a drive shaft (34) ([0036], [0037]).
Fallin et al discloses the drive shaft (34) is movably disposed around an exterior of the hollow elongated shaft (18) to push and advance the anchors (56, 58) wherein a lever (37) extends from the handle and is connected to the drive shaft; wherein actuating the lever advances the drive shaft about the hollow elongated shaft. (Figs. 2, 2A; [0036], [0037]).  Since the drive shaft of Fallin et al is about the exterior of the hollow elongated shaft, Fallin et al fails to disclose the drive shaft is movably disposed within the lumen of the hollow elongated shaft and the lever extending from the handle and connected to the drive shaft; wherein actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft.
However, in the same field of endeavor, Torrie et al teaches a suture anchor inserter, comprising a hollow elongated shaft (100) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 3, 4; [0106]); a sharp point (108) at the distal end of the hollow elongated shaft, the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (Figs. 3, 4 – tip is eccentric by being offset to the bottom in the figures); a handle (180) at the proximal end of the hollow elongated shaft (Figs. 3-5).  Like Fallin et al, Torrie et al provides a drive shaft (170) for pushing and advancing the anchors (16, 18) disposed within the hollow elongated member (100).  This drive shaft is movably disposed within the lumen of the hollow elongated shaft (Figs. 3, 4; [0109]).   A lever (190) extends from the handle (180) and is connected to the drive shaft, wherein actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft ([0109]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fallin et al such that the drive shaft is movably disposed within the lumen of the hollow elongated shaft (as opposed to the exterior as disclosed by Fallin et al) with the lever advancing the drive shaft through the lumen as taught by Torrie et al to minimize the profile of the device (by placing the drive shaft within the already existing lumen of the hollow elongated shaft allows the hollow elongated shaft to not add to the exterior diameter of the device).  Further, since both Fallin et al and Torrie et al are directed to suture anchor inserters with a drive shaft movably disposed relative to the hollow elongated shaft to advance the anchors within the lumen of the hollow elongated shaft, it would have been obvious to one of ordinary skill in the art to substitute one known location (around the exterior of the hollow elongated shaft as taught in Fallin et al) with another location (disposed within the lumen of the hollow elongated shaft as taught by Torrie et al) to achieve the predictable result of allowing the drive shaft to move in a manner to advance the anchors within the hollow elongated shaft.  
Fallin et al discloses tensioning a suture (60) ([0052], [0053], [0066]) but fails to disclose a tension wheel extending from the handle.  However, in the same field of endeavor, Foerster et al teaches a suture anchor inserter (Fig. 1), wherein a tension wheel (50, 52) is provided on a handle assembly (12) for tensioning a suture (54) coupled to anchors (32, 34) (Figs. 1, 3, 4; [0053], [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with a tension wheel extending from the handle as taught by Foerster et al to provide the user with a means for providing controlled tensioning on the suture during the surgical procedure ([0055]).
Claim 12. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses at least one anchor (56, 58) is disposed within the lumen of the hollow elongated shaft, the at least one anchor attached to suture (60) (Fig. 4; [0040], [0048]).  
Claim 13. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses the at least one anchor comprises a fin (70, 75), wherein the slot receives the fin (Fig. 4; [0042]).
Claim 15. The combination discloses the invention substantially as claimed above, wherein Fallin et al discloses the drive shaft is hollow (passage 50; [0034]; Fig. 4).  
Claim 16. The combination discloses the invention substantially as claimed above, wherein Fallin et al as modified discloses the suture (60) extends through the drive shaft (Fig. 2) and engages the tension wheel (Foerster et al: [0053], [0055], [0060]).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Foerster et al discloses rotation of the tension wheel in a first direction increases tension on the suture and rotation of the tension wheel in a second direction decreases tension on the suture ([0053], [0060]).
Claim 18. The combination discloses the invention substantially as claimed above, wherein the device as modified would result in the tension wheel and the lever extending from opposing sides of the handle since Foerster et al teaches positioning the tension wheel (50, 52) opposite the side of the lever (14) on the handle.  Therefore, as modified, the tension wheel would be disposed on the bottom side of the handle in Fig. 2 of Fallin et al, opposite from lever (37).

Claims 1-4, 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2007/0027476) in view of Kammerer et al (US 5941439) 
Claim 1. Harris et al discloses an inserter, comprising: a hollow elongated shaft 20) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 1-4); a sharp point (38a) at the distal end of the hollow elongated shaft (Figs. 2-4; [0091]), the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset to the bottom in the figures); a handle (16) at the proximal end of the hollow elongated shaft ([0088]); a drive shaft (24) movably disposed within the lumen of the hollow elongated shaft (Fig. 8; [0097]).
The combination discloses the invention substantially as claimed above, wherein Harris et al discloses the at least one anchor comprises a fin (48) (Fig. 11; [0098]) and the hollow elongated shaft comprises a slot (40a) (Figs. 2-4; [0091]) but fails to disclose the slot for receiving the fin, the slot formed by a perimeter and extending along the hollow elongated shaft, and a projection extending from the perimeter into the slot, along a length of the perimeter less than a full length of the perimeter, and back to the perimeter.
However, in the same field of endeavor, Kammerer et al teaches an anchor inserter, wherein an anchor (515) comprising a fin (560) (Figs. 28, 41) is disposed within a sharp hollow elongated shaft (505) for deploying through the lumen of the hollow elongated shaft (Figs. 24, 27).  The fin (560) extends through a slot (535) formed by a perimeter and extending along the hollow elongated shaft and into the lumen (Figs. 24, 27; slot 535 is aligned with slot 530 of the hollow elongated shaft and therefore extends into the lumen of the shaft), and a projection (545) extending from the perimeter into the slot (Figs. 24, 27 - extends into the opening of the slot and therefore reduces the width of the slot at the location of the projection), along a length of the perimeter less than a full length of the perimeter, and back to the perimeter (Figs. 24, 27; col. 4, ll. 65 – col. 5, ll. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Harris et al with the slot formed by the perimeter and extending along the hollow elongated shaft and into the lumen for receiving the fin and the shaft comprising a projection extending around the perimeter as claimed to provide the hollow elongated shaft with a releasable capture mechanism for holding the anchor in place until the user is ready to separate the anchor from the hollow shaft upon appropriate urging (col. 5, ll. 24-28).  
Claim 2. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses the distal end of the hollow elongated shaft has an oblique face (37a) forming the sharp point (38a) (Figs. 2, 30, 31; [0091]).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Harris et al disclose a lever (30) extending from the handle and connected to the drive shaft (Fig. 1; [0107]).  
Claim 4. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft ([0107]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses at least one anchor (60, 70) is disposed within the lumen, the at least one anchor attached to suture (12, 58) (Fig. 30; [0087], [0107]).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Kammerer et al discloses the at least one anchor comprises a fin (560), wherein the fin extends into the slot (530) in the hollow elongated shaft (Figs. 24, 27; col. 4, ll. 65 – col. 5, ll. 3).  
Claim 10. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses moving the drive shaft distally through the lumen drives the at least one anchor toward the distal end of the hollow elongated shaft ([0107], [0110]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al in view of Kammerer et al as applied to claim 1 above, and further in view of Catanese et al.
Claim 6.  The combination discloses the invention substantially as claimed above, but fails to disclose the slot extends towards, but not entirely through, the sharp point of the hollow elongated shaft.  Harris et al discloses the slot (40a) is for allowing the suture (flexible portion 58 of suture 12) to extend out of the hollow elongated shaft ([0091]).  In the same field of endeavor, Catanese et al teaches an inserter comprising: a hollow elongated shaft (32); a sharp eccentric point (Fig. 6G, sharp point on right side); a handle (174)  (Fig. 6A; [0248], [0250]); and a drive shaft (64) (Fig. 6B; [0248]), wherein a slot extends toward, but not entirely through, the sharp point of the hollow elongated shaft (see annotated figure below).  Like Harris et al, the slot of Catanese et al is for allowing a flexible suture (16) to extend therethrough (Fig. 6G).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with the slot extending towards, but not entirely through, the sharp point of the hollow elongated shaft as taught by Catanese et al since such a configuration will prevent the suture from accidentally falling out of the distal end of the device. 


    PNG
    media_image2.png
    248
    455
    media_image2.png
    Greyscale



Claims 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2007/0027476) in view of Foerster et al (US 2009/0069823), Kammerer et al (US 5941439) 
Claim 11. Harris et al discloses an inserter, comprising: a hollow elongated shaft 20) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 1-4); a sharp point (38a) at the distal end of the hollow elongated shaft (Figs. 2-4; [0091]), the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset to the bottom in the figures); a handle (16) at the proximal end of the hollow elongated shaft ([0088]); a drive shaft (24) movably disposed within the lumen of the hollow elongated shaft (Fig. 8; [0097]); a lever (30) extending from the handle and connected to the drive shaft; wherein actuating the lever advances the drive shaft through the lumen of the hollow elongated shaft (Fig. 1; [0107]).  
Harris et al discloses tensioning a suture (flexible portion) by hand ([0010]) but fails to disclose a tension wheel extending from the handle.  However, in the same field of endeavor, Foerster et al teaches a suture anchor inserter (Fig. 1), wherein a tension wheel (50, 52) is provided on a handle assembly (12) for tensioning a suture (54) coupled to anchors (32, 34) (Figs. 1, 3, 4; [0053], [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Harris et al with a tension wheel extending from the handle as taught by Foerster et al to provide the user with a means for providing controlled tensioning on the suture during the surgical procedure ([0055]).
The combination discloses the invention substantially as claimed above, wherein Harris et al discloses the at least one anchor comprises a fin (48) (Fig. 11; [0098]) and the hollow elongated shaft comprises a slot (40a) (Figs. 2-4; [0091]) but fails to disclose the slot for receiving the fin, the slot formed by a perimeter and extending along the hollow elongated shaft, and a projection extending from the perimeter into the slot, along a length of the perimeter less than a full length of the perimeter, and back to the perimeter.
However, in the same field of endeavor, Kammerer et al teaches an anchor inserter, wherein an anchor (515) comprising a fin (560) (Figs. 28, 41) is disposed within a sharp hollow elongated shaft (505) for deploying through the lumen of the hollow elongated shaft (Figs. 24, 27).  The fin (560) extends through a slot (535) formed by a perimeter and extending along the hollow elongated shaft and into the lumen (Figs. 24, 27; slot 535 is aligned with slot 530 of the hollow elongated shaft and therefore extends into the lumen of the shaft), and a projection (545) extending from the perimeter into the slot (Figs. 24, 27 - extends into the opening of the slot and therefore reduces the width of the slot at the location of the projection), along a length of the perimeter less than a full length of the perimeter, and back to the perimeter (Figs. 24, 27; Fig. 27; col. 4, ll. 65 – col. 5, ll. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with the slot formed by the perimeter and extending along the hollow elongated shaft and into the lumen for receiving the fin and the shaft comprising a projection extending around the perimeter as claimed to provide the hollow elongated shaft with a releasable capture mechanism for holding the anchor in place until the user is ready to separate the anchor from the hollow shaft upon appropriate urging (col. 5, ll. 24-28).  
Claim 12. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses at least one anchor (60, 70) is disposed within the lumen of the hollow elongated shaft, the at least one anchor attached to suture (12, 58) (Fig. 30; [0087], [0107]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Kammerer et al discloses the anchor (515) comprises a fin (560) (Figs. 28, 41), wherein the slot (535) receives the fin for deploying through the lumen of the hollow elongated shaft (Figs. 24, 27).  
Claim 14. The combination discloses the invention substantially as claimed above, wherein Kammerer et al discloses the projection retards movement of the at least one anchor through the lumen of the hollow elongated shaft (col. 4, ll. 65 – col. 5, ll. 3). 
Claim 15. The combination discloses the invention substantially as claimed above, wherein Harris et al discloses the drive shaft (24) is hollow (Fig. 8; [0097]).
Claim 16. The combination discloses the invention substantially as claimed above, wherein Harris et al as modified discloses the suture extends through the drive shaft (Fig. 10B; [0097]) and engages the tension wheel (Foerster et al: [0053], [0055], [0060]).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Foerster et al discloses rotation of the tension wheel in a first direction increases tension on the suture and rotation of the tension wheel in a second direction decreases tension on the suture ([0053], [0060]).
Claim 18. The combination discloses the invention substantially as claimed above, wherein the device as modified would result in the tension wheel and the lever extending from opposing sides of the handle since Foerster et al teaches positioning the tension wheel (50, 52) opposite the side of the lever (14) on the handle.  Therefore, as modified, the tension wheel would be disposed on the top side of the handle in Fig. 1 of Harris, opposite from lever (30).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al in view of Foerster et al and Kammerer et al as applied to claim 13 above, and further in view of Catanese et al.
Claim 19.  The combination discloses the invention substantially as claimed above, but fails to disclose the slot extends towards, but not entirely through, the sharp point of the hollow elongated shaft.  Harris et al discloses the slot (40a) is for allowing the suture (flexible portion 58 of suture 12) to extend out of the hollow elongated shaft ([0091]).  In the same field of endeavor, Catanese et al teaches an inserter comprising: a hollow elongated shaft (32); a sharp eccentric point (Fig. 6G, sharp point on right side); a handle (174)  (Fig. 6A; [0248], [0250]); and a drive shaft (64) (Fig. 6B; [0248]), wherein a slot extends toward, but not entirely through, the sharp point of the hollow elongated shaft (see annotated figure from claim 6).  Like Harris et al, the slot of Catanese et al is for allowing a flexible suture (16) to extend therethrough (Fig. 6G).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination with the slot extending towards, but not entirely through, the sharp point of the hollow elongated shaft as taught by Catanese et al since such a configuration will prevent the suture from accidentally falling out of the distal end of the device. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
In a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing projections to axially hold or retard motion of an element in place until the element is desired to be moved, Firth (US 5501672) teaches a slot formed by a perimeter (edges of slot) and extending along a hollow elongated catheter (106),  a projection extends from the perimeter of the slot, along a length of the perimeter less than a full length of the perimeter and back to the perimeter (Figs. 25-27).  The projection is designed of a material to repeatedly bend to allow a fin (114) of a slider (112) disposed within catheter (106) to move past the projection (col. 12, ll. 7-10), such that the projection can be maintained in spaces (116a, 116b) within the slot until it is desired to move the projection (col. 13, ll. 32-col. 14, ll. 27).  Therefore, the feature of a projection formed by a perimeter in the slot for retarding movement of an element disposed in the lumen of a hollow element is not novel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771